Exhibit 10.5
 
EXTENSION AGREEMENT
 
EXTENSION AGREEMENT dated as of November 12, 2009 by and between Kevin McGrath
(the “Holder”) and Advance Nanotech, Inc. (the “Company”).
 
RECITALS
 
WHEREAS the Holder is the holder of Senior Secured Note(s) dated April 15, 2009
(as heretofore amended, the “Note”) in the principal amount of $300,000 and with
a maturity date of October 15, 2009;
 
WHEREAS the Company desires to have the maturity date of the Note extended to
December 31, 2009 and the Holder is willing to extend the maturity date and
waive any defaults arising from the Company’s failure to pay the Note on October
15, 2009.
 
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants, agreements, terms and conditions contained herein and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, the parties hereby agree as
follows:
 
1.           The “Maturity Date,” as such term is used in the Note, is hereby
amended so that it will be deemed to mean December 31, 2009 wherever it appears
in the Note.
 
2.           The Holder hereby waives any events of default arising from the
failure of the Company to pay principal and accrued interest on the Note on or
after October 15, 2009.
 
3.           Except as expressly set forth herein, the Note shall remain in full
force and effect, without modification, alteration or amendment.
 
IN WITNESS WHEREOF, the Holder and the Company have executed and delivered this
Extension Agreement as of the date first above written.
 
 

Date: November 12, 2009         By:  /s/ Kevin McGrath       Kevin McGrath      
      ADVANCE NANOTECH, INC.          
 
By:
/s/ Bret Bader       Bret Bader       Chief Executive Officer          